﻿On behalf of the delegation of Guatemala, I extend to Mr. Rudiger von Wechmar my warm congratulations on his election to the presidency of the thirty-fifth session of the General Assembly. The unanimous confidence which the Assembly has shown in him by electing him to such a high office is fully justified by his participation in the activities of the United Nations and his qualities as a diplomat and international negotiator.
263.	I also wish to congratulate his predecessor, Mr. Salim A. Salim, of the United Republic of Tanzania, for having successfully presided over the thirty-fourth session of the General Assembly.
264.	My delegation joins in the tributes paid in this forum to the United Nations Secretary-General, Mr. Kurt Waldheim, who has done his utmost to tackle the many serious problems confronting the world community.
265.	We have read with great interest the Secretary- General's annual report on the work of the Organization and we express our appreciation of that important document, which reflects judgements based on his years of experience in his post during which he has always worked with patience, diplomacy and discretion, thus fully deserving our admiration.
266.	I also wish to take this opportunity to convey a cordial welcome to the countries which have just joined the Organization. We support their admission in conformity with the principle of universality, an aspiration which, strengthened by the observance of the provisions of the Charter, is aimed at .the maintenance of world peace.
267.	My delegation would like to convey its condolences to the Byelorussian SSR on the tragic death of Pyotr Masherov, alternate member of the Politburo of the Central Committee of the Communist Party of that country, which occurred on 4 October.
268.	The Government of the Republic of Guatemala, •under General Fernando Romeo Lucas Garcia, considers that it is important to describe to this world Assembly what the people of Guatemala are doing at all levels to accelerate
269.	Large-scale projects of direct benefit to the people are being carried out in Guatemala. For example, a comprehensive road-building plan has been launched to ensure that Guatemala is endowed with a perfect road network. Work is proceeding to equip the country with hydroelectric plants. Building operations have started to provide Guatemala with a modern and functional port on the Pacific Ocean. The construction of hospitals, health centres, schools and recreational establishments is being accelerated, and we have continued to build housing projects mainly for the low-income sectors.
270.	We are also carrying out a land reform policy with the aim of providing farmers not only with land they can own but also with farm credit, training and technical assistance to ensure the best use of the land, effective support for agricultural activities, assistance with the industrialization of agricultural products and construction of the infrastructural works necessary to ensure that farmers have all types of facilities for the marketing of their products.
271.	We must note the progress of work in the northern fringe of the country, which comprises an area of 9,140 square kilometres. This area is being incorporated into the activity of the country and is designated for social transformation, since the land is being handed over to be worked mainly on a communal basis. This will allow the settlement of numerous families in that large area assigned for agricultural development.
272.	Moreover, the work of reforestation has been intensified through a series of programmes to protect the ecology of the nation.
273.	We are continuing to give strong support to the national co-operative movement, mainly with the aim of improving the living conditions of the small producers, most of whom are in the rural areas. We have promulgated the appropriate legislation necessary to strengthen the cooperative movement and have set up the bodies required for the implementation of a comprehensive policy of aid to the workers.
274.	Recently, a substantial increase was decreed in the minimum wage of agricultural workers to allow them to cope with the increase in the cost of living, a phenomenon which affects all nations.
275.	For the first time in the history of our nation, sports, which are carried on in a fully autonomous manner, enjoy the financial resources required if sports are to be engaged in for the benefit of the country. The State has promulgated legislation granting all kinds of support and encouragement to sports at all levels. The sporting spirit is being fostered among children and young people as a means of creating unity and strengthening feelings of friendship, achievement and solidarity, in accordance with the principle that sports are a patriotic activity.
276.	We have begun to harvest the fruits of this policy: young people have discovered that the practice of sports is not only a recreation but a stimulus to their participation in the enhancement of Guatemala's greatness.
277.	With reference to hydrocarbons, we are strongly encouraging oil exploration and development. We have already exported modest amounts—a total of 520,000 barrels—of Guatemalan crude oil.
278.	The execution of our educational plan is given high priority, since it is aimed at equating education with the needs and aspiration* of Guatemalan society, with the improvement of the quality of education and of the system, so as to serve the whole population.
279.	Every encouragement to cultural development is given and the participation of all social sectors in cultural activities is promoted. Guatemalan folklore, one of our people's sources of pride, is thus protected.
280.	Guatemala, as a country in the process of development, is like all other developing countries, faced with a number of problems. Our situation has become worse as a result of the constant and unreasonable increase in the price of oil and its derivatives, and of world inflation whose effects are more strongly felt in the underdeveloped countries, which are more vulnerable to external phenomena.
281.	To this we must add the unfair conditions of international trade.
282.	In order to continue with development programmes in Guatemala, as in all developing countries, it is urgent to improve the conditions of trade and credit, to obtain easier access to markets and to secure a higher price for the raw materials and industrial goods of the underdeveloped nations, in order to achieve greater equity in the distribution of profits.
283.	The strength of the developing countries must be based on the justice of their cause and on their unity. This strength should reside not only in their number but also in the awareness that they constitute the majority of nations and the majority of the world's population. It should be emphasized that their aspirations therefore acquire special significance for the future of mankind.
284.	Guatemala considers that the implementation of the decisions agreed to for the establishment of a new international order is a collective responsibility which we are required to support with unshakable faith, co-operation and political will. Any delay or postponement will increase tensions, which will run counter to the interests of all peoples.
285.	We have the opportunity to establish a new international order in which all nations can maintain harmonious and just relations with one another.
286.	With renewed determination and genuine cooperation, all of us, both developed and developing countries, must respond with courage and determination to this difficult and important challenge.
287.	Guatemala is a country which respects and guarantees universally recognized human rights. Such rights, as far as Guatemala is concerned, have been elevated to the category of constitutional precepts since the promulgation of our Constitution on 11 December 1879.
288.	As regards fundamental human rights such as the right to life, to education, to free and fairly remunerated work, to decent housing, to health, to access to all levels of education and, in general, to a dignified existence, I have already described the progress which the Guatemalan people, by hard work and their own efforts, are making in pursuit of these noble and so human aspirations.
289.	As regards individual human rights, in Guatemala all human beings are free and equal in dignity and rights. There is no discrimination on grounds of race, sex, religion, birth, economic or social position or political opinions. Everyone has the right to do what the law does not prohibit. No one can be persecuted or harmed because of his opinion or acts that do not involve an infringement of the law. Any act preventing or impeding a Guatemalan from exercising his rights or fulfilling his duties as a citizen is punishable. No one may be detained or imprisoned except for an offence and by virtue of an order issued in accordance with the law by a competent judicial authority. In criminal proceedings no one may be obliged to give evidence against himself or his relatives. There is no imprisonment for debt. No one may be convicted without being summoned, tried and sentenced in legal proceedings held before competent and pre-established courts, where the essential legal formalities and guarantees are observed. The domicile and correspondence of all individuals are inviolable. There is complete freedom of movement, of individual or collective petition to the authorities, of peaceful meetings and of association for the different purposes of life. There is freedom of thought without censorship and it is not an offence of slander or insult to denounce, criticize or censure public officials for purely official acts performed during their public duties. There is complete freedom of religion. There is freedom of industry, trade and work. There is freedom of access to the courts to bring proceedings in accordance with the law. The documents of the Administration are public. Suffrage is universal, direct and secret. There are institutions for controlling the conduct of public officials such as parliamentary questioning, the use of amparo (right to legal counsel) and habeas corpus, the law of responsibilities and the law of probity. Congressmen enjoy parliamentary immunity. There is complete freedom of the press, which enjoys special protection.
290.	With regard to social human rights, there is freedom to form trade unions for purposes of economic protection and social betterment. There is a system of social security. The right to strike is recognized. Labour legislation is based on principles of social justice with safeguards for the workers. The enjoyment of all kinds of labour benefits is guaranteed, and there is a special labour jurisdiction.
291.	With regard to civil legislation, which in a number of aspects falls within the purview of human rights, Guatemala has very advanced provisions, such as those ensuring non-discrimination against children on grounds of birth, the investigation of paternity, the freedom to dispose of property, equal status, with certain requirements, of de facto and civil marriage, so as to guarantee the unity of the family and the rights of the children. There is divorce by mutual consent and divorce on specific grounds. The rights of minors are specially protected and there are special family courts.
292.	Penal legislation is designed basically to rehabilitate the delinquent. There are provisions for the remission of penalties through work and the training of prisoners is encouraged so that, on regaining their freedom, they can be useful to society. When penal law favours the accused, it may be applied retroactively. The penalties of life imprisonment, solitary confinement, exile or loss of nationality do not exist in Guatemala.
293.	With regard to public liberties, since Guatemala is a free, sovereign and independent nation, it has chosen a republican system of government and it is a parliamentary democracy. The exercise of sovereignty is delegated to the legislative, executive and judicial branches, which are all equal.
294.	In Guatemala the President may not be elected; nor may. congressmen, mayors and other numbers of municipal corporations be re-elected before a certain time has elapsed.
295.	In Guatemala there is complete political freedom. At the moment there are eight legally registered political parties with different ideologies and tendencies. A number of them are opposed to the present Government.
296.	We Guatemalans have experienced all kinds of political systems: a colonial regime, a federation, liberal, conservative, revolutionary, leftist, dictatorial and de facto governments, presidents for life Juntas and triumvirates; but we have found our right institutional path through suffrage. Thus, so far, we have elected four successive governments by popular vote, the first time we have achieved this in our history.
297.	Democracy is a living reality in Guatemala where the universities, the central bank, the social security system and the municipalities are autonomous. There are other bodies which enjoy decentralized or semi-autonomous status for the better fulfilment of their objectives.
298.	There are now four ex-Presidents living in Guatemala, together with all the persons who have held high office in former administrations.
299.	In Guatemala there is not a single political prisoner and no citizen has been exiled. The right of asylum is respected and the few persons who have sought asylum in the diplomatic missions accredited to Guatemala have been granted safe conduct out of the country, in accordance with our domestic legislation and the international conventions to which Guatemala is a party.
300.	We Guatemalans seek through our political system to be genuine and authentic persons, we try to find our own path and to live in peace, with dignity, in a free society, engaging in fruitful and productive work and enjoying to the full the aptitudes and qualities of citizenship and all the advantages of material, moral, civic, intellectual and spiritual development.
301.	In this way Guatemalans enjoy, exercise and observe all human rights in the broadest possible sense and the State guarantees the exercise of such rights.
302.	Our Government feels it is important to refer to the campaign which certain groups and individuals abroad have been waging against Guatemala in an attempt to undermine its international prestige. They have not succeeded in this aim because they have encountered the rock-like unity of the Guatemalan people, which rejects any kind of interference in its domestic affairs.
303.	Precisely for that reason, in the face of the campaign directed against the people of Guatemala by foreign sectarian organizations, we have extended an invitation—already accepted—to the Inter-American Commission on Human Rights of the Organization of American States to visit Guatemala in order to observe our full enjoyment of human rights.
304.	In the same spirit, on behalf of the people and Government of Guatemala, I invite citizens of all countries of the world to visit Guatemala and see how things really are in our country.
305.	Despite the fact that Guatemala enjoys all possible freedoms, some groups, inspired by political and economic doctrines alien to the people of Guatemala, instead of channelling their aspirations through civic participation in the political parties, have chosen the path of violence as a means of usurping power and enslaving our people.
306.	This tortuous campaign, which is instigated, supported and financed from abroad, has given rise to the formation of clandestine groups which compete with each other in acts of terrorism and murder, spilling the blood of Guatemalans and bringing mourning and sorrow to Guatemalan homes.
307.	These subversive factions, by public statements and announcements sent to the news media, have arrogated to themselves the right to commit acts of violence.
308.	The Guatemalan people rejects the activities of these factions. There is a fervent desire for peace among the population who is profoundly concerned at the climate of violence now existing in Central America.
309.	Thus, farmers, workers, organizations, associations, groups, political parties, universities, professional schools, trade unions, and in general all the sectors which make up our population have made public appeals to the warring factions and have called upon them to cease their activities and to understand that dialogue is the best way of settling differences—a view which the Government of the Republic fully supports.
310.	This year saw the beatification of that venerable servant of God, Pedro de San Jose de Betancur, the first Guatemalan saint. That apotheosis met with the spontaneous approval of the Guatemalan people and the date of the beatification, 22 June, was declared Peace Day in Guatemala.
311.	Also, upon popular request, it was decided to construct a peace plaza as a symbol of the overwhelming aspiration of the people for peace.
312.	In addition, we were visited this year by Mother Teresa, winner of the Nobel peace prize and a missionary who has dedicated her life to the cause of the poor.
313.	The people of Guatemala have made public their profound desire for peace in the country and there have been many spontaneous demonstrations in favour of peace throughout the country.
314.	On 7 September last, in the capital, there was a huge demonstration in favour of peace in Guatemala. More than 500,000 persons participated, prompted by their own convictions and desires. They came from all parts of the nation and belonged to ail social sectors: peasants, workers, students, professionals, private and State employees, businessmen, industrialists, farmers and so on. They condemned the extremist factions which spread subversion, terrorism and death. That massive demonstration showed the fervent desire for peace that lies in all Guatemalan hearts.
315.	We Guatemalans hope that peace will once again reign in our country and we are doing our utmost to secure that noble objective.
316.	We are convinced that, with God's help, we shall achieve in Guatemala the peace so fervently desired by the whole people.
317.	The groups abroad who are fostering a climate of violence in Guatemala are completely out of touch with our social situation, traditions, special qualities, the spirit of unity of our people, the political history of the country and the values inherent in our Guatemalan nationhood. It is precisely because of that ignorance that they are making false allegations against the Guatemalan people.
318.	In the international field Guatemala is following a policy which is fully in accord with its national policy. Thus we support the decisions adopted by the world community which are designed to uphold certain fundamental values: peace, freedom, justice and social progress, democracy, the promotion and observance of human rights and respect for the dignity of nations.
319.	The foreign policy of Guatemala is based on principles enshrined in international law, such as non-intervention in the internal or external affairs of other States, the territorial integrity of nations, ideological pluralism, the sovereignty of countries, the peaceful settlement of disputes between States, good faith in the fulfilment of international undertakings and the development of international cooperation and solidarity.
320.	With regard to the Central American countries, Guatemala is following a policy of fraternal association with their peoples and respect for their Governments. It is a sincere believer in Central American integration at all levels, aimed at the early reconstruction of the Central American fatherland.
321.	In pursuit of that noble aim of our peoples, the Ministers for Foreign Affairs of the Central American nations met at San Jose, Costa Rica, in March this year to work out effective machinery to give it practical effect. At that meeting we adopted, on 15 March, a very important document entitled the Declaration of San Jose. It sets forth the basic points for implementing a series of measures designed to increase the fraternal links between the countries of the region on the basis of mutual respect, and to advance the process of integration of the Central American countries. Regular meetings of the Central American Ministers will continue in order to evaluate the progress made and to take the action necessary to secure the goal we have described.
322.	At the Latin American level, Guatemala maintains cordial relations of diplomacy, friendship and co-operation with all nations. We extend our support to all just causes and we are doing our utmost to strengthen our region to enable it to participate in decision-making on the grave problems confronting the world and so that the importance of the Latin American continent may be recognized within the international community.
323.	At the world level, our policy is to understand the problems besetting the human race and to search for solutions to them.
324.	As a founding Member of the United Nations, Guatemala has continued to make its political and juridical contribution to the United Nations, with the aim of promoting the achievement of the purposes and principles set forth in the Charter.
325.	We are convinced that the United Nations has been and still is the most important instrument yet devised by the family of nations for the maintenance of peace and security in the world and for the promotion of the principles of freedom, justice and human dignity.
326.	We support the appeal which has been made for strengthening the United Nations so that it can play a more effective role in tackling the serious political, economic and social problems we are facing.
327.	To sum up, the international policy of Guatemala is sovereign, democratic, realistic, responsible, honest and dignified. We seek friendship and co-operation with all nations, we have faith in international organizations and we respect all countries. Our foreign policy is carried out with the aim of helping to establish an international community in which the rights of peoples to determine freely their own destiny are recognized and international peace and security are not mere aspirations but effective realities.
328.	My delegation wishes now to refer to the longstanding dispute between Guatemala and the United Kingdom of Great Britain and Northern Ireland over the territory of Belize.
329.	Guatemala reaffirms in this world forum that Belize is an integral part of our national territory.
330.	It also reiterates that the rights of Guatemala over the territory of Belize are unquestionable. They are founded on solid historical, geographical, legal, political and moral arguments, of which the international community is well aware.
331.	It solemnly declares, once again, that Guatemala cannot accept, recognize or permit the unilateral granting of independence to Belize by the colonial Power which usurped the territory. That would involve the dismemberment of our native land, a matter on which we cannot compromise because it affects the integrity of our territory, which we are pledged to defend at all costs.
332.	In that respect, it is pertinent to quote paragraph 6 of General Assembly resolution 1514 (XV), which states:
"Any attempt aimed at the partial or total disruption of the national unity and the territorial integrity of a country is incompatible with the purposes and principles of the Charter of the United Nations."
333.	The dispute over Belize is subject to a process of direct negotiation among the parties involved: Guatemala, the United Kingdom of Great Britain and Northern Ireland and the representatives of Belize.
334.	In other words, the dispute is governed by one of the procedures set forth in the Charter of the United Nations for the peaceful settlement of such disputes. Hence, the United Nations must not intervene or take a stand on this question. If it does so, instead of helping to solve the problem, its intervention will constitute interference in bilateral negotiations. It would be seeking a political solution to what is a territorial dispute in which very special elements are involved.
335.	Guatemala rejects in this case the intervention of the United Nations and restates its position that it will not consider itself bound by the resolutions which have been adopted or which may be adopted on this question.
336.	Similarly, it repudiates the interference of Governments which have absolutely nothing to do with this dispute but which arrogate to themselves the right to dispose of the territory of another nation. This is contrary to the principles of non-interference in the internal or external affairs of other nations and to the respect which States must show to each other, as laid down in the Charter of our Organization.
337.	More than two years ago Guatemala and the United Kingdom began a new series of direct negotiations, in which they have made some progress. They are sure they can reach a solution that will be honourable and just to all the parties concerned.
338.	Guatemala has come to the negotiating table with the sincere desire to accept conciliatory formulas for the equitable settlement of the dispute, taking into account the legitimate rights of Guatemala over the territory of Belize and the vital interests of the inhabitants of that territory.
339.	Within this round of negotiations, there was a meeting on 19 and 20 May 1980 in Bermuda between the Ministers for Foreign Affairs of Guatemala and the United Kingdom. Officials from Belize also attended.
340.	I visited London at the end of June and the United Kingdom Minister of State for Commonwealth Foreign Affairs was in Guatemala in the early part of August.
341.	Also, on 7 and 8 July 1980, a meeting of technical officials from Guatemala and the United Kingdom was held here in New York.
342.	At all these meetings we viewed the dispute from different angles, determined to find a solution to it. We shall continue our future discussions along these lines. The next meeting is to be held in New York.
343.	Obviously, the problem is complicated, but we feel that if the parties concerned show goodwill a just settlement to this territorial dispute will be found.
344.	I wish to extend my best wishes to the President for the success of this session of the Assembly under his experienced guidance, and I reaffirm the faith of my country in the United Nations.
345.	This world body has played an important role in the maintenance of international peace, security and understanding.
346.	The establishment of a new world order is the responsibility of all countries, great and small, developed and developing. This objective can be attained if all nations are ready to sacrifice a small part of their interests for the benefit of mankind.
347.	Guatemala will always associate itself with all efforts to achieve peace, social justice, freedom, democracy, support for and observance of human rights, friendship among peoples and the prosperity and development of nations.

